— Appeal by the defendant from two judgments of the County Court, Nassau County (Santagata, J.), both rendered March 14, 1984, convicting him of burglary in the second degree, robbery in the third degree, and criminal possession of stolen property in the first degree under indictment No. 57284, upon a jury verdict, and convicting him of burglary in the second degree under indictment No. 56756, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
While the defendant is correct in his assertion that there was no direct evidence as to his participation in the burglary and robbery with which he was charged since the two witnesses to the incident were unable to identify him as the perpetrator, the trial court’s charge sufficiently apprised the *401jury as to how to evaluate the more than adequate circumstantial evidence of the defendant’s guilt (see, People v Morris, 36 NY2d 877, 878-879). Mollen, P. J., Bracken, Brown and Spatt, JJ., concur.